UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15F CERTIFICATION OF A FOREIGN PRIVATE ISSUER’S TERMINATION OF REGISTRATION OF A CLASS OF SECURITIES UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 FILE REPORTS UNDER SECTION 13(a) OR SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-174780 POSTMEDIA NETWORK INC. POSTMEDIA NETWORK CANADA CORP. (Exact name of registrants as specified in their charters) 1450 Don Mills Road Don Mills, Ontario Canada M3B 3R5 Telephone: (416) 383-2300 (Address, including zip code, and telephone number, including area code, of registrants’ principal executive offices) 12.50% Senior Secured Notes due 2018 and Guarantees thereof (Title of each class of securities covered by this Form) Place an X in the appropriate box(es) to indicate the provision(s) relied upon to terminate the duty to file reports under the Securities Exchange Act of 1934: Rule 12h-6(a)o Rule 12h-6(d)o (for equity securities) (for successor registrants) Rule 12h-6(c)x Rule 12h-6(i)o (for debt securities) (for prior Form 15 filers) Part I Item 1. Exchange Act Reporting History. A. Postmedia Network Inc. and Postmedia Network Canada Corp. (the “Registrants”) first incurred the duty to file reports under Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on June 13, 2011, when their Registration Statement on Form F-4 relating to Postmedia Network Inc.’s 12.50% Senior Secured Notes due 2018 (the “Notes”) and guarantees of the Notes (the “Guarantees,” and together with the Notes, the “Securities”) was declared effective by the Securities and Exchange Commission (the “SEC”). B.The Registrants have filed or submitted all reports required under Exchange Act Section13(a) or Section 15(d) and corresponding SEC rules for the 12 months preceding the filing of this Form 15 and have filed at least one annual report under Section 13(a) of the Exchange Act. Item 2. Recent United States Market Activity The Registrants’ securities were last sold in the United States in a registered offering under the Securities Act of 1933, as amended (the “Securities Act”), on July 12, 2011, at the closing of a registered exchange offer for the Notes pursuant to the Registration Statement. Item 3. Foreign Listing and Primary Trading Market A. The Securities have never been listed, traded or quoted on any securities exchange. B. Not applicable. C. Not applicable. Item 4. Comparative Trading Volume Data Not applicable. Item 5. Alternative Record Holder Information Not applicable. Item 6. Debt Securities As of June 12, 2012, the Registrants believe the Securities are held by 22 holders, of whom 16 are United States residents.In determining this number, the Registrants have relied on security position reports from the Depositary Trust Company as well as telephonic inquiries with the accounts listed on such security position reports. Item 7. Notice Requirement A. The Registrants published a notice of their intent to terminate their duty to file reports under Section 13(a) or Section 15(d) of the Exchange Act on June 14, 2012.Such notice is also attached hereto as Exhibit 99.1. B. The June 14, 2012 press release was released to Business Wire. Item 8. Prior Form 15 Filers Not applicable. Part II Item 9. Rule 12g3-2(b) Exemption The Registrants will publish information required under Rule 12g3-2(b)(1)(iii) on their website at www.postmedia.com. Part III Item 10. Exhibits Exhibit No.
